81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard A. GRAY, Petitioner-Appellant,v.Ronald ANGELONE, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 95-7411.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1996.Decided March 28, 1996.

Richard A. Gray, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
The notice of appeal in this case was received in the district court shortly after the expiration of the appeal period.   Under Fed.  R.App. P. 4(c), which was amended in 1993 to incorporate the Supreme Court's decision in Houston v. Lack, 487 U.S. 266 (1988), the notice is considered filed as of the date Appellant deposited it in the prison's internal mail system.   The record contains conflicting evidence as to when Appellant delivered the notice of appeal for mailing to the court.   Accordingly, we remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Houston v. Lack.


2
In addition, Appellant filed a motion for an extension of the appeal period pursuant to Fed.  R.App. P. 4(a)(5).   The district court has not yet ruled on this motion.   Therefore, on remand, the court should rule on Appellant's pending motion.   The record, as supplemented, will then be returned to this court for further consideration.


3
REMANDED.